United States Court of Appeals
                     For the First Circuit



No. 10-1792

                         FRANCIS HANNON,

                      Plaintiff, Appellant,

                                v.

                         JEFFREY BEARD,

                      Defendant, Appellee.


                           ERRATA SHEET

     The opinion of this    Court,   issued   on   June   8,   2011,   is
corrected as follows:

     On page 1 (coversheet), remove "by appointment of the court,"
from the attorney listing.

     On page 6, line 24, remove the word "appointed".